TIB Financial Corporation Gulf South Bank Conference May 6, 2010 Thomas J. Longe - Vice Chairman, CEO and President of TIB Financial Corp. Stephen J. Gilhooly - EVP, Chief Financial Officer and Treasurer Except for historical information contained herein, the statements made in this presentation constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such statements involve certain risks and uncertainties, including statements regarding the Company’s strategic direction, prospects and future results. Certain factors, including those outside the Company’s control, may cause actual results to differ materially from those in the “forward-looking” statements, including economic and other conditions in the markets in which the Company operates; risks associated with acquisitions, competition, seasonality and the other risks discussed in our filings with the Securities and Exchange Commission, which discussions are incorporated in this presentation by reference. 2 Current Franchise Overview 3 •Headquartered in Naples, Florida, with $1.7 billion in total assets. •3rd Largest Publically Traded Bank Holding Company Headquartered in the State of Florida. •Largest community bank in all of our markets. •24% deposit market share in the Florida Keys. •Increasing market share and presence in Southwest Florida. •28 Locations. •Florida Keys (9) •Homestead (2) •Collier County (3) •Lee County (9) •Sarasota County (5) •Approximately 60,000 customers and 125,000 accounts. Transformation of Business & Significant Developments •Realignment and augmentation of management. •FDIC transaction - Assumed $317 million of deposits ($298 million of core deposits) and operations of nine Riverside Bank of the Gulf Coast offices. –Significantly enhanced our market presence in Ft. Myers and Venice. –Provided a strong entrance into the contiguous Cape Coral market. –As of March 31, 2010, 96% of core deposits have been retained. •Consolidated Bank of Venice into TIB Bank in September 2009, providing synergy, renewed marketing focus and economies of scale to the organization. •Acquired Naples Capital Advisors and now provide Wealth Management, Private Banking, and Trust Services. 4 Transformation of Business & Significant Developments •Reduction in risk exposure oRestructured and de-emphasized indirect lending in late 2007 and early 2008 oCurtailed construction and development lending beginning in late 2005. oExpanded residential lending in late 2007 and early 2008. oFurther refined credit risk policy to address borrower and collateral type concentrations consistent with the current operating environment. •Increased core deposits and improved deposit mix. •Reduced reliance on wholesale funding. •Created a formalized and focused asset and liability process. •Enhanced loan and deposit pricing discipline and customer profitability focus. •Non-performing loans declined from $72.8 million or 6.1% of loans to $55.7 million or 5.4% of loans at March 31, 2010.Total non-performing assets were relatively unchanged at $99.9 million or 5.4% of assets. 5 Transformation of Business & Significant Developments Capital •Strategic Partnership - raised $10.1 million from two leading Florida families and their related business interests. •Received $37 million of perpetual preferred stock investment by the U.S.
